Citation Nr: 0303436	
Decision Date: 02/27/03    Archive Date: 03/05/03

DOCKET NO.  98-15 515	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for 
residuals of a low back injury, prior to July 22 1998, on 
appeal from the initial grant of service connection. 

2.  Entitlement to a rating higher than 20 percent for 
residuals of a low back injury, from July 22, 1998, on appeal 
from the initial grant of service connection.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1989 to 
September 1997.

In December 1997, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Winston-Salem, North Carolina, 
granted the veteran's claim for service connection for 
residuals of a low back injury and assigned a 10 percent 
rating effective from September 4, 1997, the day following 
his discharge from the military.  He appealed to the Board of 
Veterans' Appeals (Board) for a higher rating.  And in 
October 1999, during the pendency of his appeal, the RO 
increased his rating from 10 to 20 percent, but with a 
different effective date of July 22, 1998.  He continued with 
his appeal to the Board, requesting a rating higher than 
10 percent prior to July 22, 1998, and a rating higher than 
20 percent as of that date.  So those are the two issues 
currently on appeal.

In March 2000, to support his claim for higher ratings, the 
veteran testified at a video-conference hearing.  The Acting 
Veterans Law Judge signing this decision conducted that 
hearing.  A transcript of the hearing is of record.  The 
veteran submitted additional evidence during the hearing.

The Board subsequently remanded the case to the RO later in 
March 2000, and again in January 2002 for further development 
and consideration.  The development requested since has been 
completed and the case is once again before the Board for 
appellate consideration.




FINDINGS OF FACT

1.  All preliminary notification and development needed to 
adjudicate the claim on appeal has been accomplished.

2.  From September 4, 1997 to July 22, 1998, the residuals of 
the veteran's low back injury were manifested by only slight 
limitation of motion, even considering his chronic pain, 
without neurologic deficits.

3.  Since July 22, 1998, however, the residuals of his low 
back injury have been manifested by severe limitation of 
motion, even more severe chronic pain, and severe 
intervertebral disc syndrome with only intermittent relief.


CONCLUSIONS OF LAW

1.  From September 4, 1997 to July 22, 1998, the criteria 
were not met for the assignment of a rating higher than 10 
percent for the residuals of the low back injury.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5292, 5293 & 5295 (2002).

2.  Since July 22, 1998, however, the criteria have been met 
for the assignment of a 40 percent rating-but no higher, for 
the residuals of the low back injury.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5292, 5293 & 5295 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

At the outset, the Board notes that, during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West Supp. 2002).  This liberalizing law is 
applicable to this appeal.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  To implement the provisions of the 
law, the VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002)).  The VCAA and its 
implementing regulations eliminated the requirement of 
submitting a well-grounded claim.  38 U.S.C.A. § 5107(a); 
38 C.F.R. § 3.102.  And, upon the submission of a 
substantially completed application for benefits, VA must 
notify the veteran of any additional information and/or 
evidence needed to substantiate the claim (38 U.S.C.A. 
§ 5103; 38 C.F.R. § 3.159(b)), and thereby complete his 
application, and must apprise him of what evidence will be 
obtained by whom (38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(b)).  
Additionally, the VCAA and its implementing regulations 
require that VA assist him in obtaining potentially relevant 
evidence, unless there is no reasonable possibility of 
obtaining it.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished. 

As evidenced by the February 1999 statement of the case (SOC) 
and numerous supplemental statements of the case (SSOCs), the 
veteran and his representative have been furnished the 
pertinent laws and regulations governing the claim and 
the reasons for not assigning higher ratings.  Also, the most 
recent SSOC in October 2002 advised the veteran of the 
changes to 38 C.F.R. § 4.71a, Diagnostic Code 5293, and 
included consideration of his claim under both the old and 
new regulations now in effect.  See Dudnick v. Brown, 10 
Vet. App. 79, 80 (1997).  Moreover, the December 1997 rating 
decision appealed, the February 1999 SOC and the numerous 
SSOCs issued thereafter discussed what the evidence had 
to show to establish his entitlement to a higher rating, what 
medical and other evidence the RO had obtained and which 
requests for records had yielded negative responses, and what 
information or evidence he could provide in support of the 
claim.

The Board also finds that the statutory and regulatory 
requirement has been met insofar as notifying the veteran of 
what evidence he needed to obtain himself, personally, and 
what evidence VA would obtain for him.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  In 
the January 2002 remand, the Board specifically apprised the 
veteran and his representative of the notice and duty to 
assist provisions of the VCAA.  And in a subsequent letter, 
sent later in January 2002, the RO again apprised the veteran 
of the VCAA and its legal implications concerning his pending 
appeal, including requesting that he identify any additional 
treatment records to support his claim.  The RO also notified 
him it would make efforts to obtain the outstanding records 
he identified, and assured him that his outstanding VA 
outpatient treatment records already had been requested.  
He did not respond to the RO's January 2002 VCAA letter.  
Hence, the duty to notify has been met.

The Board also finds that all necessary preliminary 
development has been completed.  The veteran has submitted 
medical evidence in support of his claim, and the RO has 
undertaken reasonable and appropriate efforts to assist him 
in obtaining the evidence necessary to substantiate his 
claim, including obtaining his VA outpatient treatment 
records, requesting additional medical records from his other 
treating physicians or providers whom he had identified and 
provided signed authorization, and arranging for him to 
undergo several VA examinations in November 1997, August 
1999, August 2000 and June 2002 to obtain medical opinions.  
But neither he nor his representative has identified, and the 
record does not otherwise indicate the existence of, any 
additional medical or other relevant evidence that is 
necessary for a fair adjudication of the claim that has not 
already been obtained.

Under these circumstances, the Board finds that adjudication 
of the claim on appeal at this juncture, without directing or 
accomplishing any additional notification and or development 
action, poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The 
claim, therefore, is ready to be considered on the merits.

Factual Background

The veteran contends that his service-connected low back 
disability is more severe than suggested by his current 
ratings, each assigned following the initial grant of service 
connection.  So he wants higher ratings.  Since he timely 
appealed the rating initially assigned for his disability-
just after establishing his entitlement to service connection 
for it, the Board must in turn consider whether he is 
entitled to "staged" ratings to compensate him for times 
since filing his claim when his disability may have been more 
severe than at other times during the course of his appeal.  
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  
Compare and contrast with Francisco v. Brown, 7 Vet. App. 55, 
58 (1994), discussing situations when the current severity of 
the disability is the primary concern.

The veteran's service medical records (SMRs) indicate that, 
in 1994, he suffered an injury to his low back after lifting 
a heavy object.  The report of his military discharge 
examination in June 1997 indicates that he suffered from 
degenerative joint disease (DJD) of his lower back, a bulging 
disk at L5-S1 with nerve root irritation, and chronic pain 
syndrome.

During a VA general medical examination in November 1997, the 
veteran complained of low back pain.  He stated that the pain 
was worse after walking 1/2 to 1 mile.  At times, he felt pain 
down his left thigh.  On examination, there was some 
tenderness to pressure over the lumbosacral spine.  He was 
able to flex his lumbar spine to about 85 degrees.  He could 
extend to 30 degrees and laterally flex to about 30 degrees.  
A neurologic examination was normal.  Additionally, an x-ray 
examination of the lumbar spine was interpreted as normal.  
The diagnosis was chronic pain in the low back and left thigh 
of undetermined cause.  

In his VA Form 9, Appeal to the Board filed in September 
1998, the veteran reported that he suffered from pain and 
back spasms daily.  He also reported that he recently had 
sought medical attention in July 1998, and that he had lost 
time from work as a result of the severity of his disability.

Thereafter, treatment records obtained from the VA Medical 
Center (VAMC) in Asheville, NC, indicate the veteran was seen 
on July 22, 1998, with complaints of increasing low back 
pain.  He said that he was unable to lie flat on his back, 
and straight leg raises produced pain.

A magnetic resonance imaging (MRI) study performed in March 
1999 showed disc bulging and protrusion at the L5-S1 level, 
and an electromyograph (EMG) in June 1999 showed mild lumbar 
radiculopathy at the left L5-S1 level.  As a result, the 
veteran received a transcutaneous electrical nerve 
stimulation (TENS) unit.  

The veteran underwent a VA spine examination in August 1999.  
Therein, he reported that back pain started in the central 
portion of his low back and within an hour he would have back 
spasms.  When he had severe back pain, it would radiate down 
his left leg.  He indicated that he used the TENS unit to 
help with his spasms.  He worked as a welder and had learned 
to work without losing time.  On objective physical 
examination he was able to flex forward to 20 degrees.  
He could rotate 20 degrees to the right and the left.  There 
was absent knee jerk on the left.  Straight leg raising 
produced pain.  The assessment was mechanical low back strain 
associated with central disk bulging accompanied by 
radiculopathy from nerve root pressure on the left.  The 
examiner noted that the low back condition was substantially 
disabling.

The veteran's employer indicated in a letter received in 
March 2000 that the veteran had missed work or left work 
early several times due to problems with his back.  
Specifically, in 1999, he left work early or was absent on 9 
occasions.  And from January 1, 2000 through February 28, 
2000 he left work early or was absent on 6 more occasions.

During his video-conference hearing in March 2000, the 
veteran alleged that his disability caused constant pain in 
his low back with radiation down his left leg.  His wife, who 
testified on his behalf, said that she often helped him get 
dressed in the morning and that his pain even inhibited his 
sleep.  She also said that his pain had worsened since his 
last VA examination.

A MRI examination in April 2000 again showed degenerative 
disease, including a small central disc protrusion at the L5-
S1 level.

The veteran underwent another VA examination in August 2000.  
Therein, he stated that his back was very stiff in the 
morning and painful all day long.  The pain was centered in 
the middle of his lower back and radiated into his legs 
multiple times per day.  Sitting or standing for prolonged 
periods aggravated the pain.  He reported that he had missed 
approximated 3 weeks of work in the past year and a half due 
to his back disability.  He had one episode of tingling in 
the left foot and one episode of urinary urgency that had not 
subsequently reoccurred.  The examiner observed that the 
veteran walked with a limp, favoring his left side, but did 
not notice the slapping gait as described by a previous 
examiner.  The veteran was able to flex to 30 degrees without 
pain and to 75 degrees with pain.  He had pain with any 
lateral movement but was able to bend 10 degrees bilaterally.  
Straight leg raising caused acute pain.  There was slight 
decreased nerve perception of light touch and pinprick on the 
left side.  Otherwise, knee and ankle jerks were equal 
bilaterally.  The examiner noted that the recent MRI showed 
similar results when compared to the prior MRI examination in 
1999.

A VA outpatient record from November 2000 indicates the 
veteran received several epidural steroid injections with 
some relief of his discomfort.  However, he still complained 
of severe low back pain and radiculopathy.  

During a VA orthopedic examination in June 2002, the veteran 
reported daily back pain accompanied by stiffness on motion.  
Forward bending aggravated the pain.  He noted that he had 
knots or spasms of the back at some time or other every 
month.  He also experienced tingling and occasional numbness 
in his left foot and toes.  Periods of flare-up did not 
result in additional limitation of motion.  Upon examination, 
the veteran was able to flex to 20 degrees without pain and 
to 80 degrees with pain.  His extension was to 15 degrees (he 
experienced pain after 10 degrees of extension).  His later 
flexion to the right and left sides was to 30 degrees, 
initially, and to 40 degrees during another subsequent 
maneuver.  Each test, however, caused him to experience pain.  
He was able to rotate to 20 degrees to each side, right and 
left, but that caused pain too-especially when going to his 
left side.  And against resistance to lifting his left lower 
extremity, he experienced low back pain after only 20 degrees 
on the left and not on the right.  Deep tendon reflexes and 
ankle jerk were shown bilaterally.  He could stand on tiptoes 
and heels but with pain.  There was some hypesthesia to touch 
over the fifth toe of his left foot dorsally.  Testing did 
not result in fatigue to the back.  The diagnosis was lumbar 
intervertebral degenerative disc disease with a painful back 
and left sciatic type neuropathy.

A VA neurologic examination, also conducted in June 2002, did 
not disclose any additional neurologic deficits of the lumbar 
spine.  The veteran had normal flexion, reflexes, strength, 
sensation, and muscle bulk.  The VA examiner indicated there 
were no precise clinical methods for measuring excess 
fatigability.  Lateral motions were limited to 30 degrees.



Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  All 
reasonable doubt concerning the severity of the disability is 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  But as 
alluded to earlier, where, as here, the question for 
consideration is the propriety of the initial rating 
assigned-just after establishing entitlement to service 
connection for the condition at issue, evaluation of the 
medical evidence since the grant of service connection and 
consideration of the appropriateness of "staged ratings" is 
required.  See Fenderson, 12 Vet. App. at 126.

The veteran's low back disability is currently rated under 
38 C.F.R. § 4.71a, Diagnostic Code 5293, pertaining to 
intervertebral disc syndrome (IDS).  The Board notes that 
during the pendency of this appeal, on September 23, 2002, 
the rating criteria for intervertebral disc syndrome were 
revised.  Compare 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2001) with 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002); 
67 Fed. Reg. 54345-54349 (August 22, 2002).  And as mentioned 
earlier when discussing the VCAA, when laws or regulations 
change after a claim has been filed or reopened, but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the veteran applies, 
absent Congressional or Secretarial intent to the contrary.  
See Dudnick v. Brown, 10 Vet. App. 79 (1997);  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  In this regard, 
the General Counsel of VA has recently held that where a law 
or regulation changes during the pendency of a claim for an 
increased rating, the Board should first determine whether 
the revised version is more favorable to the veteran.  In so 
doing, it may be necessary for the Board to apply both the 
old and new versions of the regulation.  If the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) (2002) 
can be no earlier than the effective date of that change.  
The Board must apply only the earlier version 
of the regulation for the period prior to the effective date 
of the change.  See VAOPGCPREC 3-2000 (Apr. 10, 2000); 65 
Fed. Reg. 33422 (2000).

Additionally, where the Board considers a question in the 
first instance, to include a revised regulation, the Board 
must consider whether the veteran is prejudiced.  See Bernard 
v, Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 
Fed. Reg. 49,747 (1992).  In this case, however, there is no 
prejudice to the veteran as he was apprised, by supplemental 
statement of the case issued in October 2002, of the new 
regulation and provided an opportunity to submit additional 
evidence or argument in response.  He did not, however.

Under the new criteria, intervertebral disc syndrome 
(preoperatively or postoperatively) will be evaluated either 
on the total duration of incapacitating episodes over the 
past 12 months or by combining under 38 C.F.R. § 4.25 (2002) 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  With incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past 12 months, a 20 percent evaluation may be 
assigned.  A 40 percent evaluation may be assigned with 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months.  
A 60 percent evaluation may be assigned with incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002).  

For purposes of evaluations under 5293, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  
"Chronic orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.  Id., at Note (1).

When evaluating on the basis of chronic manifestations, 
evaluate orthopedic disabilities using evaluation criteria 
for the most appropriate orthopedic diagnostic code or codes.  
Evaluate neurologic disabilities separately using evaluation 
criteria for the most appropriate diagnostic code or codes.  
Id., at Note (2). 

If intervertebral disc syndrome is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the 
basis of chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment.  Id., at Note (3).

After review of all of the evidence of record, the Board 
finds that from the date of entitlement to service connection 
until July 22, 1998, the veteran's low back disability 
warranted a 10 percent rating-but not greater.  This holding 
is based, in part, on the results of his November 1997 VA 
examination, when his low back disability was productive of 
only slight limitation of motion, despite his chronic pain, 
and only very slight, if any, neurologic deficit.  There was 
no competent medical evidence, at least during that 
particular time frame, indicating that his low back 
disability caused moderate characteristic attacks or moderate 
limitation of motion of his lumbar spine.

Since July 22, 1998, however, the medical and other evidence 
indicates the veteran's low back disability has become more 
severe.  He has had complaints of even greater pain and more 
limitation of motion.  However, while there are subjective 
complaints of back spasms and evidence of lost time from 
employment, the record does not show "incapacitating 
episodes," i.e., evidence indicating the veteran was 
prescribed bed rest by a physician due to the severity of his 
intervertebral disc syndrome.  Thus, pursuant to the revised 
Diagnostic Code 5293, his disability should be evaluated 
separately based upon its chronic orthopedic and neurologic 
manifestations since this will possibly result in a higher 
rating.

Under Diagnostic Code 5292, moderate limitation of motion of 
the lumbar spine warrants a 20 percent rating, whereas severe 
limitation of motion warrants a 40 percent rating.  
Additionally, under Diagnostic Code 5295, a 40 percent rating 
is warranted for severe lumbosacral strain with listing of 
the whole spine to the side, a positive Goldthwaite's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  

Under Diagnostic Code 5293 in effect prior to September 23, 
2002, moderate intervertebral disc syndrome with recurring 
attacks warranted a 20 percent evaluation, while severe 
intervertebral disc syndrome manifested by recurring attacks, 
with intermittent relief was rated as 40 percent disabling.  
A maximum rating of 60 percent was assigned for pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
little intermittent relief.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2001).

As the above-cited medical evidence indicates, the veteran's 
low back disability, diagnosed variously as degenerative 
joint or degenerative disc disease, is characterized by 
chronic pain with limitation of motion with occasional 
radiating pain down the left leg.  During the VA examinations 
in August 1999 and June 2002, he was only able to produce 
painless flexion to 20 degrees.  Collectively then, the 
above-noted findings suggest that since July 22, 1998, 
the manifestations of his low back disability have been, 
overall, more severe than his current rating contemplates-
particularly when, consistent with 38 C.F.R. §§ 4.40 and 
4.45, and DeLuca, the amount of functional loss due to 
his pain (including with increased activity and/or during 
flare-ups) is considered.  See 38 C.F.R. § 4.7 (2002).  Given 
such findings, and affording him the benefit of the doubt, 
the Board finds that a 40 percent disability evaluation, for 
overall severe impairment under Diagnostic Code 5293, is 
warranted from July 22, 1998, onward.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102 (2002).

The evidence does not show, however, that the requirements 
for a 60 percent evaluation have been met for this period.  
In this regard, the evidence does not show that the veteran 
suffers from the neurologic symptomatology necessary for a 
60 percent evaluation under Diagnostic Code 5293.  He 
admittedly sometimes has radiating pain (and occasional 
numbness into his left lower extremity in particular), but he 
had essentially "normal" neurologic evaluations in both 
June and July 2002.

The Board also has considered whether another available 
Diagnostic Code would result in a greater evaluation.  
38 C.F.R. § 4.71a, Diagnostic Code 5285 (2002), is used to 
rate residuals of a vertebra fracture.  A 60 percent rating 
is assigned for a vertebra fracture without spinal cord 
involvement.  A 100 percent rating is assigned for vertebra 
fracture residuals with cord involvement, bedridden, or 
requiring long leg braces, and provides for consideration of 
special monthly compensation.  Also, 38 C.F.R. § 4.71a, 
Diagnostic Code 5286 (2002), is used to rate ankylosis of the 
spine and provides for a 60 percent rating when it is 
favorable, and a total rating of 100 percent when it is 
unfavorable.  In this particular case, however, there is 
lumbar spine motion-albeit noticeably limited by the extent 
of the veteran's pain.  Therefore, by definition the lumbar 
spine is not ankylosed because at least some of the veteran's 
range of motion has been maintained.  See Lewis v. Derwinski, 
3 Vet. App. 259 (1992).  Further, as the medical evidence of 
record is not clinically characteristic of residuals of 
fractured lumbar vertebrae with or without cord involvement, 
or ankylosis of the spine in an unfavorable angle with marked 
deformity, a 100 percent disability rating is not warranted 
either.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5285, 5286.



Based on the above analysis, the Board determines that since 
July 22, 1998, the veteran is most appropriately evaluated at 
the 40 percent rate, but no more, under Diagnostic Code 5293 
for low back strain with degenerative disc disease.  However, 
prior to July 22, 1998, the 10 percent rating was 
appropriate.

While the discussion above involves consideration of the 
rating schedule, the Board also finds that there is also no 
evidence that the low back disability is so exceptional or 
unusual, with related factors such as marked interference 
with employment (beyond that contemplated in the assigned 
evaluations) or repeated hospitalization, so as to warrant 
referral for assignment of a higher evaluation, on an extra-
schedular basis, pursuant to 38 C.F.R. §  3.321(b)(1) (2002).  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

The claim for a rating higher than 10 percent for the 
residuals of the low back injury, from September 4, 1997 to 
July 22, 1998, is denied.

A higher 40 percent rating is granted, however, from July 22, 
1998, onward, subject to the laws and regulations governing 
the payment of VA monetary benefits.



	                        
____________________________________________
	Keith W. Allen
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

(CONTINUED ON THE NEXT PAGE)


 

